Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 19, 2016

                                       No. 04-16-00156-CR

                                       The STATE of Texas,
                                            Appellant

                                                  v.

                                         Andres GARCIA,
                                             Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CR-15-317
                          Honorable Romero Molina, Judge Presiding


                                          ORDER

       The State filed its appellant’s brief on May 25, 2016. Therefore, appellee’s brief was due
June 24, 2016. However, on June 29, 2016, appellee’s appointed attorney, Mr. G. Allen
Ramirez, informed this court that he would file a response in writing stating appellee does not
wish to contest the State’s appeal. Mr. Ramirez has filed neither his response, appellee’s brief,
nor a motion for extension of time.

        It is therefore, ORDERED that Mr. Ramirez file either a (1) written response stating
appellee does not contest the State’s request for relief as stated in the State’s appellant’s brief or
(2) appellee’s brief no later than July 22, 2016. If Mr. Ramirez does not respond by July 22,
2016, this cause will be abated for the trial court to conduct a hearing to determine whether: (1)
appellee desires to file a responsive pleading to the State’s brief; (2) appellant is indigent, and if
so, the trial court shall take such measures as may be necessary to assure the effective assistance
of counsel, which may include the appointment of new counsel; and (3) counsel has abandoned
the appeal. Because sanctions may be necessary, the trial court will be asked to address this
issue even if new counsel is retained or substituted before the date of the hearing.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Ramirez by
certified mail, return receipt requested, and by United States mail. The Clerk of this court shall
also fax a copy of this order to the presiding judge of the County Court at Law, Starr County,
Texas.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court